

117 S1498 IS: Technology Standards Task Force Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1498IN THE SENATE OF THE UNITED STATESApril 29, 2021Ms. Cortez Masto (for herself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Director of the Office of Science and Technology Policy to establish the Emerging Technology Standards-Setting Task Force, and for other purposes.1.Short titleThis Act may be cited as the Technology Standards Task Force Act of 2021.2.Establishment of Emerging Technology Standards-Setting Task Force(a)Establishment(1)In generalThe Director of the Office of Science and Technology Policy shall establish a task force on setting emerging technology standards.(2)DesignationThe task force established under paragraph (1) shall be known as the Emerging Technology Standards-Setting Task Force (in this section referred to as the Task Force).(b)Membership(1)CompositionThe Task Force shall be composed of members as follows:(A)The Director.(B)At least two individuals selected by the Secretary of Commerce, one whom—(i)at least one shall be selected by the Secretary to represent the Department of Commerce generally; and(ii)at least one shall be selected by the Secretary to represent the National Institute of Standards and Technology.(C)At least one individual selected by the Secretary of State to represent the Department of State. (D)At least one individual selected by the Secretary of Defense to represent the Department of Defense.(E)At least one individual selected by the Secretary of Energy to represent the Department of Energy.(F)At least one individual selected by the Secretary of Labor to represent the Department of Labor. (G)At least one individual selected by the Secretary of Transportation to represent the Department of Transportation.(H)At least one individual selected by the Attorney General to represent the Department of Justice.(I)At least one individual selected by the Secretary of the Treasury to represent the Department of the Treasury.(2)ChairpersonThe Chairperson of the Task Force shall be the Director.(c)Duties(1)Strategic planNot later than one year after the date of the enactment of this Act, the Task Force shall develop a long-term strategic plan for the United States to lead emerging technology standards-setting processes.(2)Additional dutiesIn carrying out paragraph (1), the Task Force shall—(A)assess which technology standards (such as fifth and sixth generation wireless networking technology and artificial intelligence) have the greatest effect on national security and economic competitiveness;(B)describe and analyze the ways in which standards setting processes can be misused by governments for protectionist ends and human rights abuses; (C)establish and execute a strategy to ensure credibility and engagement with international institutions; and(D)develop a list of allies and partners with which to align with respect to the strategy to be established and executed under subparagraph (B). (d)EngagementIn carrying out the duties of the Task Force, the Task Force shall engage with academia and the private sector.(e)StaffThe Chairperson of the Task Force may appoint or delegate an executive director and such other additional personnel as may be necessary to enable the Task Force to perform its duties. 